UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6283


ISRAEL BEN-LEVI, a/k/a Danny L. Loren,

                     Plaintiff - Appellant,

              v.

KELLI HARRIS; JACKIE PARKER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-ct-03125-BO)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Israel Ben-Levi, Appellant Pro Se. Kimberly D. Grande, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Israel Ben-Levi appeals the district court’s order denying relief on his civil action

under 42 U.S.C. § 1983 (2012) and the Religious Land Use and Institutionalized Persons

Act of 2000, 42 U.S.C. §§ 2000cc-1 to 2000cc-5 (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Ben-Levi v. Harris, No. 5:15-ct-03125-BO (E.D.N.C. Feb. 9, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2